DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2/3/21 has been considered and entered.  Claims 1-15 remain in the application.  Applicant has amended claims 8-10 to include the allowed subject matter and to recite the same special technical feature of the anti-misting agent and the process of how it is obtain by a reacting method set forth. Hence, the restriction has been withdrawn and non-elected claims 8-10, have been rejoined.  

In light of the amendment filed 2/3/21, the 35 USC 112 and 103 rejections have been withdrawn.  The restriction has also been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Turner on 3/19/21.

The application has been amended as follows: 

	In claim 8, line 2, the term “X” has been deleted and replaced by the term – X --.

In claim 10, line 5, the phrase -- the liquid silicone composition X comprising:
at least one organopolysiloxane A crosslinkable by polyaddition, by dehydrocondensation, by polycondensation, cationically or radically, 
the anti-misting additive E,
optionally at least one crosslinking organosilicon compound B,
optionally at least one catalyst or photoinitiator C, the nature of which is chosen according to the type of reaction envisaged for said organopolysiloxane A,
optionally at least one adhesion-modulating system K, and
optionally at least one crosslinking inhibitor D; -- 
has been inserted between the terms “coating” and “,”.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest a silicon composition, coating and method of coating whereby a liquid silicone composition comprising at least 
The prior art teaches silicone compositions including organopolysiloxanes and an anti-misting additive but the additive is not formed by the claimed reaction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715